UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7501



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FORREST STEPHEN BLACK,

                                              Defendant - Appellant.



                            No. 01-8005



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FORREST STEPHEN BLACK,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Middle
District of North Carolina, at Winston-Salem. N. Carlton Tilley,
Jr., Chief District Judge. (CR-90-277, CA-01-41-1)


Submitted:   January 23, 2002             Decided:   February 5, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Forrest Stephen Black, Appellant Pro Se. Benjamin H. White, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Forrest Stephen Black seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).     We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.     Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court. See United States v. Black, Nos. CR-90-277; CA-01-41-

1 (M.D.N.C. July 23, 2001).    We further deny leave to proceed on

appeal in forma pauperis and dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                          DISMISSED



                                  2